          Case 5:19-cv-00830-OLG Document 1 Filed 07/15/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 EILENE WOLLSLAGER, PH.D.,                         §
                                                   §
                                                   §
                Plaintiff,                         §
 v.                                                §
                                                   §   CIVIL ACTION NO. 5:19-cv-830
 OUR LADY OF THE LAKE                              §
 UNIVERSITY OF SAN ANTONIO,                        §
                                                   §
                                                   §
                Defendant.                         §

                             DEFENDANT’S NOTICE OF REMOVAL

       COMES NOW Our Lady of the Lake University of San Antonio (“OLLU” or

“Defendant”), Defendant in the above-styled and numbered cause, and file this Notice of Removal

of this action pursuant to 28 U.S.C. §§ 1331, 1441, and 1446 to the United States District Court

for the Western District of Texas, and respectfully showing the Court as follows:

                                              I.
                 PLAINTIFF’S CLAIMS AND PROCEDURAL HISTORY

       On or about June 7, 2019, Plaintiff Eilene Wollslager, Ph.D. (“Plaintiff”) filed a civil action

against OLLU in the 438th District Court of Bexar County, Texas. Plaintiff’s Original Petition is

styled Eilene Wollslager, Ph.D. v. Our Lady of the Lake University of San Antonio, Cause No.

2019CI11467. In her Original Petition, Plaintiff asserted that OLLU discriminated against her

because of her disability, and her requirement for a service animal in violation of the Americans

with Disabilities Act of 1990 (“ADA”). See Exhibit “A”, Plaintiff’s Original Petition, pp. 6-7, ¶

6.1. OLLU timely filed its Answer in Bexar County District Court on July 12, 2019.
           Case 5:19-cv-00830-OLG Document 1 Filed 07/15/19 Page 2 of 4



        This Notice of Removal is accompanied by: (1) a copy of the email agreeing to service of

process in the case; (2) all pleadings asserting causes of action and Answer; and (3) the state

court docket sheet, collectively attached hereto as Exhibit A.

                                                   II.
                     VENUE IN THE WESTERN DISTRICT OF TEXAS,
                         SAN ANTONIO DIVISION IS PROPER

        The 438th District Court of Bexar County, Texas, is located within the San Antonio

Division of the Western District of Texas. 28 U.S.C. § 124(b)(2). Therefore, venue is proper in

this Court because it is the “district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a).

                                                  III.
                  THIS CASE IS REMOVABLE BECAUSE THIS COURT
                 HAS ORIGINAL AND SUPPLEMENTAL JURISDICTION

        This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

provides that “The district courts shall have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States,” because Plaintiff asserts a federal cause of

action. Specifically, in her lawsuit, Plaintiff’s only cause of action arises under the ADA, a federal

statute. See Exhibit “A”, Plaintiff’s Original Petition, pp. 6-7, ¶ 6.1. Plaintiff also seeks lost wages,

mental anguish damages, compensatory damages, punitive damages, and attorney’s fees under the

ADA. See id. at pp. 7-8, ¶¶ 7.1-8.1. Federal question jurisdiction therefore exists because a federal

question is presented on the face of Plaintiff’s Original Petition. See, e.g., Clewis v. Medco Health

Solutions, Inc., 578 Fed.Appx. 469, 471 (5th Cir. 2014) (per curiam) (Affirming federal district

court’s ruling that it had subject matter jurisdiction at the time the case was removed to federal

court because the plaintiff’s state court petition contained a federal claim for violation of the

Americans with Disabilities Act).


                                                   2
          Case 5:19-cv-00830-OLG Document 1 Filed 07/15/19 Page 3 of 4



       In addition, this Court has supplemental jurisdiction over Plaintiff’s state law claim for

attorney’s fees because that claim is so related to her federal causes of action that they form part

of the same case or controversy under Article III of the United States Constitution. See Exhibit

“A”, Plaintiff’s Original Petition, p. 8, ¶ 8.1.; 28 U.S.C. § 1367(a). The operative facts underlying

Plaintiff’s federal claims and claim for attorneys’ fees are intertwined with her ADA claim.

Specifically, Plaintiff claims that OLLU used qualification standards, employment tests and other

selection criteria that screened out individuals with disabilities, discriminated against her for her

service animal, and then terminated her employment. These allegations form the basis of all of

Plaintiff’s claims, and therefore her request for attorney’s fees is also premised on these same facts.

                                                   IV.
                                   TIMELINESS OF REMOVAL

       Finally, this Notice of Removal is timely as it is filed within thirty (30) days after the receipt

by OLLU, through service or otherwise, of a copy of the initial pleading setting forth the claim for

relief upon which such action or proceeding is based. See 28 U.S.C. § 1466(b). Pursuant to an

agreement between counsel, OLLU accepted service of Plaintiff’s Original Petition on June 18,

2019. Accordingly, OLLU is timely filing this Notice of Removal within 30 days after receipt of

service, as required by 28 U.S.C. § 1446(b). A copy of Defendant’s Notice of Removal filed in

the state court is attached hereto as Exhibit B.

                                                   V.
                                          CONCLUSION
       In sum, this action is one over which this Court has original and supplemental jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1367. Thus, removal is proper under 28 U.S.C. § 1441(a) in

that OLLU is removing the case to the federal court for the district and division in which the action

is currently pending.


                                                   3
           Case 5:19-cv-00830-OLG Document 1 Filed 07/15/19 Page 4 of 4



        WHEREFORE, PREMISES CONSIDERED, OLLU respectfully requests that this Court

take jurisdiction of this action and issue all necessary orders and process to remove it from the

438th District Court of Bexar County, Texas to the United States District Court for the Western

District of Texas – San Antonio Division. OLLU also requests all other relief, at law or in equity,

to which it is justly entitled.

                                                Respectfully submitted,
                                                 /s/ Raven R. Applebaum
                                                Raven R. Applebaum
                                                Texas State Bar No. 24043644
                                                Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                2700 Weston Centre
                                                112 East Pecan Street
                                                San Antonio, TX 78205
                                                210-354-1300
                                                210-277-2702 (Fax)
                                                raven.applebaum@ogletree.com

                                                ATTORNEYS FOR DEFENDANT
                                                OUR LADY OF THE LAKE UNIVERSITY OF
                                                SAN ANTONIO


                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of July, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, and I have mailed a true and correct copy of the
foregoing document by certified mail, return receipt requested, to the following:

        Jeremy R. Sloan
        jsloan@cphattorneys.com
        CHUNN PRICE HARRIS & SLOAN PLLC
        1000 Central Parkway N., Suite 100
        San Antonio, Texas 78232

                                                  /s/Raven R. Applebaum
                                                 Raven R. Applebaum

                                                                                         049309.000004
                                                                                            39255816.1




                                                  4
